Citation Nr: 0602972	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-28 277	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


1.  Entitlement to service connection for bilateral hip 
disorders.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for a low back 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

5.  Entitlement to an increased rating for a right knee 
disability, currently rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran had honorable active service from November 1985 
to June 1989.

In an October 1993 rating decision, the Department of 
Veterans Affairs (VA) Regional Office in Jackson, Mississippi 
(Jackson RO) inter alia, denied a claim of entitlement to 
service connection for low back strain.  The veteran was 
properly notified of that decision, but she did not appeal.  
Thus, that decision became final.  

In November 1995 and February 1996 rating decisions, VA's St. 
Petersburg, Florida, Regional Office ( St. Petersburg RO) 
denied a claim of entitlement to service connection for left 
chondromalacia patella.  The veteran was properly notified of 
those decisions, but she did not appeal.  Thus, those 
decisions became final. 

In a March 2002 rating decision, the St. Petersburg RO 
determined that new and material evidence sufficient to 
reopen a claim of entitlement to service connection for left 
chondromalacia patella had not been submitted.  The veteran 
was properly notified of the decision, but she did not 
appeal.  Thus, the decision became final. 

This current appeal comes before the Board of Veterans' 
Appeals (Board) from a January 2003 St. Petersburg RO rating 
decision that denied entitlement to service connection for 
bilateral hip disorders, an increased rating for right 
chondromalacia patella, and determined that new and material 
evidence had not been submitted to reopen claims of 
entitlement to service connection for low back pain and for 
left chondromalacia patella.    

The issues of entitlement to service connection for bilateral 
hip and low back disorders are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  Right knee chondromalacia patella is manifested by range 
of flexion to 120 degrees; full range of motion in extension, 
and no evidence of subluxation, lateral instability, or 
degenerative joint disease.

2.  Additional disability due to pain on motion and on 
palpation of the right knee joint line, swelling and locking 
on use, morning stillness, pain at night, and interference 
with work and home life is shown.  

3.  By rating decision of October 1993, the Jackson RO denied 
service connection for a low back disability and properly 
notified the veteran of that decision.  

4.  The veteran did not appeal the October 1993 rating 
decision and it became final.

5.  New and material evidence received at the St. Petersburg 
RO since the October 1993 rating decision raises a reasonable 
possibility of substantiating the claim of entitlement to 
service connection for a low back disorder.  

6.  By rating decision of March 2002, the St. Petersburg RO 
denied an application to reopen a claim of entitlement to 
service connection for a left knee disorder and properly 
notified the veteran of that decision.  

7.  The veteran did not appeal the March 2002 rating decision 
and it became final.

8.  Evidence received since the March 2002 rating decision 
does not relate to a previously unestablished fact needed to 
substantiate the claim for entitlement to service connection 
for a left knee disorder.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent schedular rating for right 
chondromalacia patella are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71, Plate II, § 4.71a, 
Diagnostic Code 5257 (2005).

2.  The October 1993 rating decision, which denied service 
connection for low back strain, is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

3.  New and material evidence has been received to warrant 
reopening the previously and finally denied claim of 
entitlement to service connection, and the claim of 
entitlement to service connection for a low back disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

4.  The March 2002 rating decision, which denied an 
application to reopen a claim of entitlement to service 
connection for a left knee disorder, is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2005).

5.  New and material evidence has not been received to 
warrant reopening the previously and finally denied claim of 
entitlement to service connection for a left knee disorder, 
and the claim is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA redefined VA's duty to assist and enhanced VA's duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) 
(2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

VA has made required efforts to notify the veteran of the 
information and evidence needed to substantiate her claims.  
The RO provided rating decisions, statements of the case, and 
a supplemental statement of the case.  VA sent VCAA notice 
letters in January 2002, July 2002, and June 2003.  These 
documents provided notice of the law and governing 
regulations as well as the reasons for the determination made 
regarding his claims.  They told her what evidence is needed 
to substantiate the claims.  

The VCAA letters also told the veteran what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims, including the 
development required of VA in the case of an application to 
reopen a finally decided claim.  VA examination reports are 
associated with the claims files.  All identified evidence 
has been accounted for to the extent possible.  38 U.S.C.A. 
§ 5103A(b)-(d) (West 2002 & Supp. 2005); see also 38 C.F.R. 
§ 3.159(c).

VA provided required VCAA notice prior to the initial adverse 
decision, as required by 38 U.S.C.A. § 5013A.  Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004).   In Short Bear v. 
Nicholson, 19 Vet. App. 341, (2005), the United States Court 
of Appeals for Veterans Claims (Court) determined that only 
VA's failure to point out what evidence is needed to 
substantiate the claim would be unfairly prejudicial to the 
veteran. 

Increased Rating for Right Chondromalacia Patella

Disability evaluations are determined by applying VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
C.F.R. Part 4 (2005).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  In a claim for increase, the 
most recent evidence is given precedence over past 
examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry is not 
to be limited to muscles or nerves.  These determinations 
are, if feasible, expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202 (1995)

Normal range of motion of the knee is from zero degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

The veteran's right knee has been rated 10 percent disabling 
under Diagnostic Code 5257 for the entire appeal period.  
Diagnostic Code 5257 pertains to subluxation or lateral 
instability of a knee.  A 30 percent evaluation is warranted 
for recurrent subluxation or lateral instability of the knee 
when there is severe impairment.  A 20 percent evaluation 
requires moderate impairment.  Slight impairment of either 
knee warrants a 10 percent rating.  38 C.F.R. §§ 4.71, Plate 
II, 4.71a, Diagnostic Code 5257.

Limitation of flexion of the leg at the knee (normal being to 
approximately 140 degrees) will be rated as follows: Flexion 
limited to 15 degrees is 30 percent.  Flexion limited to 
30 degrees is 20 percent.  Flexion limited to 45 degrees is 
10 percent.  Flexion greater than 45 degrees is not 
compensable.  38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic 
Code 5260.   

Limitation of extension of the leg at the knee (normal 
extension being to approximately 0 degrees) will be rated as 
follows: Extension limited to 45 degrees is 50 percent.  
Extension limited to 30 degrees is 40 percent.  Extension 
limited to 20 degrees is 30 percent.  Extension limited to 
15 degrees is 20 percent.  Extension limited to 10 degrees is 
10 percent.  Extension limited to 5 degrees is 0 percent.  
38 C.F.R. §§ 4.71 Plate II, 4.71a, Diagnostic Code 5261.    

Cartilage, semilunar, dislocated, with frequent episodes of 
locking, pain and effusion into the knee joint warrants a 
20 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

In April 2002, the veteran reported that the right knee was 
stiff in the mornings and ached at night and caused her to 
lose sleep.  She reported that the knee swelled and that she 
took pain medication that helped some.  

According to a November 2002 VA orthopedic compensation 
examination report, the right knee disability was manifested 
by 120 degrees of flexion, which was limited by pain.  Range 
of motion in extension was full.  There was no evidence of 
any right knee subluxation, or lateral instability, nor was 
there X-ray evidence of degenerative joint disease.  X-rays 
showed a normal joint.  The diagnosis was chondromalacia 
patella.  

During the VA examination, the veteran reported pain on 
palpation of the joint line and swelling and locking on use.  
She reported that she took an anti-inflammatory drug for 
pain.  She reported that the knee disability interfered with 
her work and her home life.  

VA outpatient treatment reports reflect knee treatment at 
various times; however, these reports generally refer only to 
the left knee.   

Comparing the right knee manifestations to the rating 
criteria of Diagnostic Code 5257, the Board finds that the 
criteria for a 10 percent rating are more nearly 
approximated; however, after considering the tenets of 
DeLuca, supra, because there is evidence of painful motion 
and pain on palpation and the veteran has reported 
difficulties with the knee in the workplace, the Board 
concludes that the symptoms more nearly approximate the 
criteria of a moderate knee disability.  
The criteria of a 30 percent rating under Diagnostic Code 
5257 are not more nearly approximated, because there is 
little evidence to conclude that right knee chondromalacia 
patella has caused a severe impairment.    

In VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  VA's General 
Counsel explained that when a knee disability is evaluated 
under Diagnostic Code 5257, to warrant a separate rating for 
arthritis based on X-ray findings, the limitation of motion 
need not be compensable under Diagnostic Code 5260 or 
Diagnostic Code 5261; rather, such limited motion must at 
least meet the criteria for a zero-percent rating.  In the 
alternative, a compensable rating may be granted by virtue of 
38 C.F.R. § 4.59.  In the present case, however, because 
there is no X-ray evidence of arthritis, however, a separate 
rating is not warranted.  

After considering all the evidence of record the Board finds 
that the evidence favors an increased (20 percent) schedular 
rating for right chondromalacia patella 

38 C.F.R. § 3.321(b) provides that where the disability 
picture is so exceptional or unusual that the normal 
provisions of the Rating Schedule would not adequately 
compensate the veteran for a service-connected disability, an 
extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App.  524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  In this 
case, the rating assigned herein contemplates some impact on 
the veteran's earning potential; however, the disability has 
not been shown to cause such difficulties as marked 
interference with employment or to warrant frequent periods 
of hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 



New and Material Evidence for a Low Back Disorder

As noted above, in an October 1993 decision, VA denied 
entitlement to service connection for low back strain.  The 
veteran was notified of that decision, but did not submit a 
notice of disagreement.  Thus, the rating decision became 
final.  38 U.S.C.A. §§ 5108, 7105(b), (c).  

Pursuant to 38 U.S.C. §§ 5108 and 7105(c), when a claim has 
been disallowed by the RO, "the claim may not thereafter be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered" unless new and material 
evidence has been presented.  38 C.F.R. §§ 3.156(a).

38 C.F.R. § 3.156(a) (2005) states: 

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can neither be cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

With respect to any application to reopen a finally decided 
claim, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Court held that the Board had committed error when it 
assessed credibility prior to reopening the claim.  

The relevant evidence of record at the time of the October 
1993 rating decision consists of service medical records 
(SMRs), VA examination reports and treatment reports, and the 
veteran's claims and statements.  The SMRs reflect complaints 
of low back strain, but according to the May 1989 separation 
examination report, the spine was normal.  VA records reflect 
complaint of back pain in June 1992.  A February 1993 report 
notes a complaint of stabbing low back pain.  An X-ray of the 
lumbar spine was normal.  Another February 1993 report notes 
back pain suggestive of radiculopathy that might be due to 
intermittent bulging of a disc.  

The veteran requested service connection for the lower back 
in April 1993.  She reported that the condition began in 
November 1986.  

A May 1993 report notes a complaint of episodic back pains 
dating to 1987.  Arthritis was noted.  

During a June 1993 VA compensation and pension referral 
examination of the spine, the veteran reported a back strain 
while lifting a heavy object during active service, with mild 
flare-ups of back pain since then.  She reported that 
presently, she had no back pain, although it would begin 
hurting if she stood for an extended period.  The physician 
noted that the veteran stood with the lumbar spine in 
definite hyperextension, therefore, there was very little 
additional extension.  She could flex to a point where her 
fingertips were 8 inches from the floor.  She performed a 
full straight leg raising test without pain on either side.

A July 1993 report notes a reported 7-year history of back 
pain.  

The Board must review the evidence submitted since the final 
October 1993 decision to determine whether any of it is new 
and material evidence.  In other words, the Board must 
determine whether it has not previously been submitted to 
agency decision makers, whether by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, whether it is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and whether it raises a reasonable 
possibility of substantiating the claim.

The evidence submitted since the October 1993 decision 
includes a November 2002 VA compensation and pension 
examination report that contains a medical opinion that 
essentially dissociates a service-connected right knee 
disability as being a cause of any back pain.  Although the 
report is new evidence, because it does not raise a 
reasonable possibility of substantiating the claim, it cannot 
be sufficiently new and material to warrant reopening the 
claim.  

A May 2003 private X-ray shows degenerative changes at L5-S1.  
While this is new evidence of a current low back disability, 
because it does not tend to link the condition to active 
service or to service-connected disability, it does not raise 
a reasonable possibility of substantiating the claim.  
Therefore, this evidence is not sufficiently new and material 
to warrant reopening the claim.  

Finally, in a February 2003 notice of disagreement, the 
veteran claimed that the back condition had not been caused 
by the right knee, but had been aggravated by the right knee.  
Although the veteran cannot provide competent medical 
evidence on the etiology of the back disability (because she 
does not possess the required medical training), the Board 
must, for the limited purpose of reopening a service 
connection claim, assume the credibility of her assertion.  
Justus, supra.  In Justus, the Court prohibited the Board 
from assessing evidence credibility (and perhaps 
probativeness) prior to reopening the claim.  Because any 
aggravation of the low back by a service-connected disability 
had not been raised prior to the final October 1993 decision, 
and because this theory of service connection via aggravation 
raises a reasonable possibility of substantiating the claim, 
the veteran's lay assertion of aggravation is sufficiently 
new and material to warrant reopening the claim.  

The Board will therefore grant the application to reopen a 
claim of entitlement to service connection for a low back 
disorder.  The claim will be further addressed in the REMAND 
portion of the decision.  

New and Material Evidence for a Left Knee Disorder

As noted above, in a March 2002 rating decision, the St 
Petersburg RO determined that no new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for left chondromalacia patella.  The 
March 2002 decision is the most recent decision on the 
matter.  The veteran did not appeal and that decision became 
final.  

The relevant evidence of record at the time of the March 2002 
RO rating decision consists of SMRs, VA examination and 
treatment reports, and the veteran's claims and statements.  
The SMRs are devoid of any left knee complaint.  An April 
1993 application for VA benefits does not mention the left 
knee.  A March 1994 VA outpatient treatment report reflects 
that physical therapy began for bilateral chondromalacia 
patellae.  A September 1994 VA outpatient treatment report 
reflects complaint of bilateral knee pains.  The assessment 
was bilateral chondromalacia patellae.  

In May 1995, the veteran reported that both knees were 
getting worse.  She requested an increased rating for her 
"service-connected" knees.  

During an August 1995 VA joints compensation examination, the 
veteran reported bilateral knee pains during active service.  
She recalled that in 1986 she had been told that she had some 
worn cartilage in the right knee.  She reported that the left 
knee had worsened in the recent two months.  The examiner 
found the left knee to be puffy with flexion limited to 90 
degrees and mentioned that a May 1994 X-ray was negative. 

According to a September 1997 VA orthopedic compensation 
examination report, left knee range of motion was to 75 
degrees of flexion.  A May 1999 VA outpatient treatment 
report, the veteran complained of left knee pain, but 
reportedly had not had a specific left knee injury.  VA 
outpatient treatment reports dated at various times 
thereafter reflect a painful left knee.  A VA X-ray study 
dated in May 2001 was normal.  

In October 2001, the veteran claimed that unequal use of the 
lower extremities caused or increased her left knee disorder.  

In March 2002, the St Petersburg RO determined that no new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for the left knee disorder.  
The Board must review the evidence submitted since the final 
March 2002 decision to determine whether any of it is new and 
material evidence.  

The evidence submitted since the March 2002 decision includes 
a November 2002 VA compensation examination report and 
medical opinion that essentially dissociates the service-
connected right knee disability as having caused any left 
knee pain.  Although the report is new evidence, because it 
does not raise a reasonable possibility of substantiating the 
claim, it cannot be sufficiently new and material to warrant 
reopening the claim.  

In February 2003, the veteran reported that the left knee was 
injured at the same time as the right knee, but that the 
naval hospital records of this fact had been lost.

Finally, in a May 2003 substantive appeal, the veteran 
claimed that the right knee had not caused left knee 
arthritis, but that the right knee had aggravated the left 
knee.  This allegation is not new evidence, as she 
essentially alleged the same in October 2001.  The Board 
finds, overall, that the veteran has not submitted any new 
and material evidence sufficient to reopen her claim.  The 
Board therefore denies the application to reopen a claim for 
service connection for a left knee disorder.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.


ORDER

An increased rating of 20 percent for right knee disability 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.
.
New and material evidence having been received the claim for 
service connection for a low back disorder is reopened.  To 
this extent, the appeal is granted.

New and material evidence not having been received, the 
application to reopen a claim of entitlement to service 
connection for a left knee disorder is denied.





REMAND

The veteran is pursuing service connection for bilateral hip 
disorder.  In this regard,  previous VA examiners have not 
specifically addressed the hips.  VA's duty to assist 
includes providing a medical examination or obtaining a 
medical opinion where such is necessary to make a decision on 
the claim.  Duenas v. Principi, 18 Vet. App. 512 (2004).  
Thus, prior to adjudication, VA should offer the veteran an 
examination to determine the nature and etiology of any hip 
disorder.  

The veteran is also pursuing service connection for a low 
back disorder.  A VA physician examined the veteran in 
November 2002 and determined that the service-connected right 
knee did not cause low back pain; however, it is unclear 
whether the physician also meant to rule out the right knee 
as having aggravated, that is, made worse any current low 
back disorder.  Service connection can be granted for a 
disability which is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2005).  Service connection can also be granted for a 
disability that is aggravated by a service-connected 
disability, and compensation can be paid for any additional 
impairment resulting from the service- connected disease or 
injury.  Allen v. Brown, 7 Vet. App. 439 (1995). 

Accordingly, this case is remanded to the AMC for the 
following action:

1.  The VA should contact the veteran and 
request that she provide information as 
to the dates of any treatment received 
for bilateral hip and back disabilities 
since February 2004, and to furnish 
signed authorizations for the release to 
the VA of private medical records in 
connection with each non-VA source she 
identifies.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, VA should 
inform the veteran of the nonresponse so 
that she will have an opportunity to 
obtain and submit the records herself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R § 3.159 (2005).

2.  After the development requested above 
has been completed, the AMC should 
schedule an orthopedic examination to 
ascertain the nature and etiology of any 
hip disorder and to ascertain whether the 
right knee disability has increased or 
aggravated any low back disorder.  The 
examining physician should review the 
claims folder and acknowledge such review 
in the examination report.  The physician 
is asked to examine the veteran and 
answer the following:  

I.  Does the veteran currently have 
any disability of either hip?

II.  If the answer above is yes, 
please provide a diagnosis and, for 
each hip disorder found, address 
whether it is at least as likely as 
not that this disorder had its onset 
in service.  

III.  If any hip disorder found is 
not likely to have begun during 
active service, then is it at least 
as likely as not (50 percent or 
greater probability) that the 
service-connected right knee has 
aggravated the hip disorder (that 
is, made the disorder worse)?  

IV.  The physician is also asked to 
review the November 13, 2002, VA 
orthopedic examination report and 
offer an opinion addressing whether 
it is at least as likely as not (50 
percent or greater probability) that 
the service-connected right knee has 
aggravated any low back disorder 
(that is, made the low back disorder 
worse)?  

V.  The physician should offer a 
rationale for any conclusion in a 
legible report.  If any question 
cannot be answered, the physician 
should state the reason.

3.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claims for service connection for 
bilateral hip disorders and for a low 
back disorder.  In particular, VA's 
review should include consideration of 
service connection on a direct, 
presumptive, and secondary basis.  If any 
determination remains unfavorable to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and further develop the veteran's claim.  No 
action by the veteran is required until she receives further 
notice; however, the veteran is advised that failure to 
cooperate by reporting for examination may result in the 
denial of her claims.  38 C.F.R. § 3.655 (2005).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


